 In the Matter of TRANS-BRIDGE LINES, INC.andTRANSPORT WORKERSUNION OF AMERICA, CIOCase No. 4-B-1447.-Decided April 4, 19455Mr. Alfred J. Ferraro,of Broadway, N. J., for the Company.Mr. Robert High,of Philadelphia, Pa., for the CIO.Syme & Simons, by Mr. Maurice Abrams,of Philadelphia, Pa., forthe AFL.Mr. Harry Nathanson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Transport Workers'TJnion of America,CIO, herein called the CIO, alleging that a question affecting com-merce had arisen concerning the representation of employees ofTrans-Bridge Lines, Inc., Broadway, New Jersey, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Herman Lazarus, Trial Ex-aminer.Said hearing was held at Easton, Pennsylvania, on February13, 1945.The Company, the CIO, and Amalgamated Association ofStreet,Electric Railway and Motor Coach Employees of America,Division 1184, AFL, herein called the AFL, appeared and participated.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.At the hearing the AFL moved to dismiss the petitionand the Trial Examiner referred the motion to the Board for deter-mination.For reasons set forth in Section III,infra,the motion isdenied.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and .are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.,THE BUSINESS OF THE COMPANYTrans-Bridge Lines, Inc., a New Jersey corporation with its prin-cipal office at Broadway, New Jersey, is engaged in the operation of61 N. L. R. B., No. 41.320 TRANS-BRIDGE LINES, INC.321a busline betweenEaston,Pennsylvania, and Phillipsburg and Wash-ington, New Jersey. In 1943, the Company's receipts were approxi-mately $80,000 of which approximately 90 percentrepresents farespaid in interstate travel.The Company admits that it is engaged in commerce within- themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDTransport Workers Union of America, affiliated with the Congressof Industrial Organizations, is a labor organization admitting tomembership employees of the Company.Amalgamated Association of Street, Electric Railway and MotorCoach Employees of America, Division 1184, affiliated with theAmerican Federation of Labor, is a labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 20, 1944, the CIO filed its petition,' and on 'or about May23, 1944, the Company was advised of such action by letter from theBoard's Fourth Region.On August 14, 1943, the Company and the AFL entered into a1-year; closed-shop collective bargaining agreement which provided,in part, as follows :This agreement, and the provisions thereof, shall continue inforce and be binding upon the respective parties hereto until the14th day of August A. D. 1944, and from year to year thereafter,unless changed by the parties hereunto, either of the partieshereunto desiring a change in any section or sections of thisagreement shall notify the other party, in writing, of the desiredchanges thirty days prior to the end of each year; after suchnotice, the agreement shall be openedNeither the Company nor the AFL gave such notice before July14, 1944.The AFL contends that, on that date, the contract wasautomatically renewed for 1 year, and that it therefore constitutes abar to this proceeding.We find no bar to exist, since, as hereinbeforenoted, the CIO filed its petition and the Company was apprised ofthis fact prior to the effective date of the automatic-renewal clause .23 The AFL asks that the petition be dismissed because the CIO failed to request recogni-tion prior to the filing thereof.It is clear,however,that the Company refuses to recognizethe CIO in the absence of certification by the Board.Consequently,we do not believe thatdismissal is warranted.Matter of HoustonBlowPipe and Sheet Metal Works,53N. R. L. B. 184.2SeeMatter of Portland Lumber Mills,56 N. L.R. B. 1336. 322,DECISIONS OF NATIONAL LABOR RELATIONS BOARDA statementof a Field Examiner, introduced into evidence at thehearing, indicates that the CIO represents a substantial number ofemployees in the unit hereinafter found appropriate. 3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITAll parties agree that the appropriate unit should consist of all theCompany's bus drivers and maintenance employees, excluding clericaland supervisory employees.However, the AFL would exclude anemployee, who is a driver-dispatcher,4 on the ground that he has super-visory status, whereas the Company would include him.The CIOtakes no position with respect to this employee.The driver-dispatcher has been employed by the Company forapproximately 1 year and earns about the same amount as other busdrivers.He spends approximately 50 percent of his time as a dis-patcher and the balance of his time is devoted either to bus driving orperforming odd jobs and repair work. The record is clear that thisemployee has no authority to hire, promote, discharge, discipline, oreffectively recommend changes in the status of employees.We shallinclude him.We find that all the Company's bus drivers and maintenance em-ployees, including the driver-dispatcher, but excluding clerical em-ployees and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-3The Field Examiner reported that the CIO submitted 13 application for membershipcards bearing apparently genuine signatures;that the cards were dated as follows : 1 inApril 1944,7 In May 1944,and 5 were undated ; and that there were 14 employees in thealleged appropriate unit.The AFL submitted a petition dated July 19, 1944, signed by 12 employees,stating theirdesire to remain members of the AFL and rescinding any authorization they may havegiven to the CIO. Eleven of these names correspond to names appearing on the cardssubmitted by the CIO.The AFL claims that the petition should be dismissed for the reasonthat the cards submitted by the CIO allegedly have no force and effectHowever,in viewof the closed-shop provision contained in the agreement of August 14, 1943, we attach noimportance to the petition submitted by the AFL insofar as its signatories purport torevoke the authorizations given the CIO.SeeMatter of Russell Heel Company,41N. L. R. B. 47.4Howard Wolff e. TRANS-BRIDGE LINES, INC.323ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Actand pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Trans-BridgeLines, Inc., Broadway, New Jersey, an election by secret ballot shall beconducted as early as possible, but not later than sixty (60) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fourth Region, acting in this matter asagent for the National Labor Relations Board and subject to Article'III, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were i11 or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by Trans-portWorkers Union of America, CIO, or by Amalgamated Associa-tion of Street, Electric Railway and Motor Coach Employees ofAmerica, Division 1184, AFL, for the purposes of collective-bargain-ing, or by neither.41